Citation Nr: 0925280	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.  

2.  Entitlement to service connection for right ankle 
condition (claimed as broken right leg).

3.  Entitlement to service connection for back disability 
(claimed as back pain).  

4.  Entitlement to service connection for transient ischemic 
attack (TIA). 

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for inguinal hernia.

7.  Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
March 1974, from February 1982 to October 2004, and from 
May 2008 to December 2008.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied service connection.  

In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

At his personal hearing, the Veteran indicated that his right 
shoulder is now giving him problems because he 
overcompensates for his left shoulder disability.  Transcript  
at 28.  This matter is referred to the RO for appropriate 
action.  

The issues of entitlement to service connection for an 
inguinal hernia and hemorrhoids are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran incurred a left rotator cuff injury during 
service, underwent surgery for that injury, bears scars from 
that surgery today, and manifested degenerative changes in 
the left shoulder within one year following separation from 
service.    

2.  The Veteran incurred a chip fracture of the right median 
malleolus during service that resulted in no permanent 
problems, findings, or lasting results.  The Veteran has no 
current right ankle disability. 

3.  The Veteran has no current back disability.  

4.  The Veteran incurred a transient ischemic attack during 
service but there is no current disability related to that 
TIA.  

5.  The Veteran did not incur a headache disability during 
service and he has no current headache disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for service connection for a right ankle 
condition (claimed as a broken right leg) have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  

3.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

4.  The criteria for service connection for transient 
ischemic attack have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  

5.  The criteria for service connection for a headache 
disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  As 
discussed below, the record establishes service connection 
for the left shoulder disability but not for the right ankle 
condition, back, TIA or headaches.  

A.  Left shoulder disability 

The Veteran incurred an injury to his left shoulder in 1997.  
After physical therapy that improved it somewhat, he 
underwent surgery to repair the torn ligament that same year.  
At the April 2005 C&P Joints Examination, the examiner 
recorded the left shoulder was normal with full range of 
motion.  But he also noted arthroscopic scars on the top of 
his left shoulder from that surgery.  And the April 2005 X-
ray report (which was issued within one year following the 
Veteran's October 2004 separation from service) revealed mild 
degenerative changes in the left acromioclavicular joint.  
See 38 C.F.R. §§ 3.307, 3.309 (providing for a presumption of 
inservice incurrence of arthritis if manifested to a 
compensable degree within one year following separation from 
service).  Since the evidence in the record establishes an 
inservice injury and a current scar residual from that 
surgery, and X-ray evidence of degenerative changes within 
one year following separation from service, service 
connection is warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

B.  Right ankle and back disabilities

The Veteran is seeking service connection for a right ankle 
disability and a back disability.  But the record shows that 
there is no current right ankle disability and no current 
back disability.  As discussed below, service connection is 
not warranted.  

The April 2005 C&P Joints examination revealed negative 
findings for a right ankle disability.  The examiner noted 
that during service, the Veteran had had a chip fracture of 
the medial malleolus, had worn a boot cast, and when the cast 
was removed, the Veteran had had a complete recovery.  The 
Veteran had no present symptoms related to his right ankle.  
He had had no recent treatment for the right ankle.  Upon 
examination, there was no local tenderness.  The range of 
motion was perfectly normal with respect to dorsiflexion, 
plantar flexion, inversion, and eversion.  In determining the 
Veteran's functional limitation of the right ankle, the 
examiner stated that the problems the Veteran had with his 
right ankle during service had resulted in no permanent 
problems or findings.  He diagnosed him with an old history 
of a chip fracture of the malleolus with no lasting results 
and range of motion that is normal.  

As for the back disability, the April 2005 C&P Joints 
examination revealed no clinical findings of a back 
disability.  There was no local spasm.  There was normal 
lordotic curve.  Moreover, the Veteran had full range of 
motion of the lumbosacral spine for flexion, backward 
extension, lateral flexion, and rotation.  His straight leg 
raising was normal bilaterally.  There were no local 
findings.  The examiner concluded that examination of the 
back revealed negative findings and a completely normal range 
of motion.  

After the examination report was completed, the X-ray report 
was received by the examiner.  With respect to the right 
ankle, it revealed some mild, soft tissue swelling over the 
medial malleolus.  There were no acute fractures or 
dislocations.  There was a spur at the posterior aspect of 
the calcaneus.  The physician who prepared the X-ray report 
determined that there was no significant or minor 
abnormality.  

With respect to the back, the X-ray report indicated that the 
alignment of the lumbosacral spine was normal, and there were 
no acute fractures or dislocations.  There was mild narrowing 
of disc space between L4-L5 and L5-S1, with eburnation of the 
posterior elements at L5-S1.  There was mild spurring in the 
anterior margins of L4-L5 and mild vascular calcifications.  
The physician who prepared the X-ray report concluded there 
was no significant or minor abnormality.  

The C&P examiner prepared a May 2005 addendum to the 
April 2005 C&P Joints report concerning the X-ray findings.  
He stated that the X-rays of the Veteran's right ankle 
revealed some mild soft tissue swelling over the medial 
malleolus, but no fractures or other findings.  He concluded 
that there was no significant or minor abnormality in the X-
rays, which confirmed the findings upon the Veteran's C&P 
Joints examination.  The record thus establishes that the 
Veteran has no current right ankle disability.  

As for the back disability, the C&P Joints examiner noted the 
mild narrowing of the L4-L5 and L5-S1 discs.  He also noted 
the X-ray report conclusion that there were no significant or 
minor abnormalities.  The C&P examiner then concluded that 
the X-rays confirmed the findings of his examination.  
Accordingly, the record shows that the Veteran has no current 
back disability.  

There is some evidence to suggest the contrary in the record.  
An April 2005 C&P General Medical examination was conducted 
and that examiner diagnosed the Veteran with arthritis of the 
right ankle and arthritis of the low back.  In his 
examination report, the General Medical examiner noted a 
history of right leg fracture in a 1993 accident and that the 
Veteran currently complained of right ankle pain.  He noted 
the Veteran's complaints of low back pain for five years that 
had not been evaluated or treated and that the Veteran took 
Motrin for symptoms.  He did not review the claims folder.  
He did not record range of motion measurements for either the 
ankle or the spine.  The only clinical finding with respect 
to the ankle is a note that there was no edema in the lower 
extremities.  He did not record any clinical findings with 
respect to spasms, spine curvature, or any other signs of 
back disability.  He did not refer to the X-ray report.  He 
provided no rationale at all for his conclusions that the 
Veteran had arthritis of the right ankle or low back.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, both 
reports were prepared by medical professionals competent to 
provide diagnoses and opinions.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions).  But when the two reports are compared, the report 
from the C&P Joints Examination is much more complete than 
the one from the C&P General Medical Examination.  A thorough 
examination of the right ankle and back was conducted by the 
C&P Joints examiner and the clinical findings were duly 
recorded.  The C&P Joints examiner found no clinical evidence 
of a right ankle disability or a back disability.  And his 
addendum conclusions, which were consistent with his clinical 
findings, were based on, and consistent with, the X-ray 
report.  

The General Medical C&P report, on the other hand, did not 
indicate that any physical examination of the Veteran's back 
was done at all.  Not one clinical finding relating to the 
back was included in the report.  Bloom v. West, 12 Vet. App. 
185, 187 (1999) (a medical opinion that is not based on 
supporting clinical data or rationale does not provide the 
required degree of medical certainty).  And the only clinical 
finding with respect to the right ankle was the lack of edema 
in the lower extremities.  So the examiner's conclusions that 
the Veteran had arthritis of the right ankle is based solely 
on his past fracture and complaint of current pain.  
Similarly, the conclusion with respect to the low back 
appears to be based solely upon the Veteran's history of five 
years of back pain for which he took Motrin.  The Board finds 
that given their relative completeness and rationales, the 
C&P Joints report is entitled to great weight, whereas the 
C&P General Medical report is entitled to very little weight.  

There is also lay testimony about the pain that the Veteran 
currently experiences.  A lay person is competent to testify 
about injury or symptomatology where the determinative issue 
is not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 
405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence); Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  

With respect to this right ankle, the Veteran testified that 
he has all kinds of pain and discomfort.  Transcript at 6.  
He has problems with walking because it hurts.  Transcript at 
7.  And sitting in a chair, if he moves it, it hurts.  
Transcript  at 8.  His doctor told him to take Motrin for it.  
Transcript at 8-9.  

The Veteran also provided testimony that he had back pain 
often during service but was unwilling to report it.  
Transcript at 24-27.  In response to a question to describe 
his current back pain, the Veteran testified that he strains 
it and he doesn't lift things.  Transcript at 25.  He stated 
that he is not crippled, but he has pain all the time.  
Transcript at 25.  His back pain is such that it hurts when 
he is walking or when he is turning.  Transcript at 25.  He 
testified that he does not run anymore.  Transcript at 25.  
When asked if he has been clinically diagnosed for any back 
disorder, he explained that he refuses to go to the doctor 
for his back pain.  Transcript at 16.  

Pain alone, without a diagnosed or identifiable underlying 
condition, is not a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  Since Congress specifically limits disability 
compensation to those who have a present disability, the 
veteran cannot qualify for service connection for complaints 
of pain in his back without a medical finding of some 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1330-1332 
(upholding requirement of a currently existing disability to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  Since 
the first requirement of service connection has not been met, 
the Veteran cannot qualify for service connection for his 
right ankle condition or his back condition.    

Nor does the doctrine of reasonable doubt change decision on 
the claim.  When there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  There is both positive and negative 
evidence here. But when the credibility of the evidence is 
considered, as discussed above, the evidence against the 
claim is much greater than that in favor, so that there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

C.  Transient ischemic attack

The Veteran's service treatment records show that in 
March 2001, he experienced mild weakness of the right arm and 
right leg.  He reported having lost some peripheral vision.  
An MRI was normal.  Upon neurological examination, the 
Veteran's functions were normal.  He was discharged in stable 
condition and told to follow up with his private physician.  
The following day, the neurology consult showed that he had 
had visual TIA symptoms but a negative MRI and MRA.  

In response to the Veteran's claim for service connection for 
a TIA, an April 2005 C&P Neurological Disorders Examination 
was conducted.  The examiner recorded the Veteran's 
description of his 2001 TIA.  The examiner concluded that the 
Veteran's neurological examination was normal.  He was alert 
and fluent.  He was slightly anxious.  Attention and 
concentration were good.  Visual fields and extraocular 
movement were full.  The pupils were equal in size and 
reacted basically to light stimuli.  There was no facial 
sensory loss or weakness and the tong was protruded at the 
midline.  The shoulder shrug was strong.  There was no 
pronator drift and the motor power was full.  There was no 
evidence of atrophy of the small muscles of the hands.  
Finger to nose maneuvers were performed without difficulty.  
Light touch sensation was preserved over both arms and legs.  
There was no truncal unsteadiness.  His gait was normal.  

The April 2005 C&P Neurological Disorders examiner concluded 
that there was a history of a transient ischemic attack in 
2001 but that the neurological examination on that day was 
normal.  

The April 2005 C&P General Medical examiner also recorded the 
Veteran's history of TIA.  He conducted no neurological 
examination.  His conclusion was a questionable history of 
TIA in 2001.  

Thus, the record contains no objective evidence indicating 
that the Veteran has any residuals of his 2001 TIA.  He 
testified at the March 2009 personal hearing that ever since 
the TIA, he has had trouble with his memory.  Transcript at 
21.  He can not do higher math any more so he does not even 
try.  Transcript at 21.  He pointed out that he forgets 
things, such as the day of the hearing, although he testified 
that he is a pretty sharp guy, he had forgotten his glasses.  
Transcript at 22.  He also stated that he had panic attacks 
because of the TIA.  Transcript at 22.  He testified that 
when he is with his extended family and cannot remember all 
the names of the children of his six brothers and six 
sisters, he gets scared.  Transcript at 22-23.  

But that testimony is contrary to other evidence in the 
record.  Although the Veteran reported at the C&P Mental 
Disorders exam that since his TIA he had difficulty with his 
short-term memory, particularly remembering people's names, 
on his August 2004 medical history for his retirement exam, 
he had marked "no" on the line asking if he had experienced 
loss of memory or amnesia, or neurological symptoms.  
Similarly, on the August 2004 medical history for his 
retirement exam, the Veteran marked "no" on the line asking 
if he had experienced panic attacks.  At the April 2005 C&P 
Mental Disorder examination, he also denied having panic 
attacks.  Yet, at the personal hearing, he testified that 
memory loss and panic attacks are residuals of his TIA.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  Here, the Veteran is competent to describe 
his memory loss and feeling panicked.  But as a lay person, 
he is not competent to provide an opinion as to the etiology 
of his alleged memory loss and purported panic attacks.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).   

In determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor.  Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  When he was listing all the symptoms 
he was experiencing at the time of retirement, the Veteran 
noted that he had no memory loss problems or panic attacks.  
That assertion about the present condition of his health, 
made contemporaneously with his retirement, is entitled to 
more weight than his testimony five years later in a hearing 
for the purposes of determining whether he is entitled to 
compensation.  

In any event, the Board finds that the Veteran's testimony 
about current neurological symptoms is not entitled to nearly 
as much weight as the C&P Neurological Disorders examination 
report that indicates there is no current disability arising 
from the Veteran's 2001 TIA.  And given the relative weight 
assigned to the evidence, there is no reasonable doubt to 
resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Since the 
Veteran has no current disability with respect to the 2001 
TIA, service connection is not warranted.  



D.  Headaches 

Unlike the claims discussed above, the service treatment 
records are silent as to any headaches during service.  In 
the seven volumes of service treatment records, there is no 
indication that the Veteran complained of, or was treated 
for, headaches.  The Veteran did not mention headaches on any 
of the periodic physical examinations.  Neither did he 
mention headaches on his medical history report for his 
retirement examination.  The retirement examiner did not make 
a note of  headaches.  

Nor is there medical evidence of a current headache 
disability.  The April 2005 C&P Neurological Disorders 
examiner recorded the Veteran's information the brain CT and 
MRI scans done in the past were normal.  The clinical 
findings of the examination are set forth above in the 
discussion of the Veteran's TIA.  The C&P examiner concluded 
that his neurological examination was normal.  His assessment 
was that the Veteran had presented with a history of 
recurrent headaches that had improved since his discharge 
from the hospital.  

The only evidence of headaches, whether inservice or post-
service, is the Veteran's statements to the C&P examiners and 
his testimony at the March 2009 personal hearing.  And that 
testimony is inconsistent.  

The Veteran told the April 2005 C&P General Medical examiner 
that he had had no headaches since discharge from military 
service in association with decreased stress.  He told the 
April 2005 Neurological Disorders examiner that he had had 
headaches for approximately four years and that they had 
eased since his discharge from military service.  He 
explained that in the months before the C&P exam, he had had 
on average 3 to 4 headaches per month, each episode lasting 
for an hour, with an intensity of 5 out of 10.  He described 
no focal neurological symptoms associated with those 
headaches.  He told the neurologist that Excedrin or Migraine 
aspirin tablets had been helpful in relieving his symptoms.  

He testified that he had chronic headaches while on active 
duty.  Transcript at 11. He said at first the doctors thought 
it was because he needed glasses.  Transcript at 14.  There 
is no medical record indicating any headache was related to 
his vision. He testified that now he has headaches 10 to 12 
times per month.  Transcript at 13.  The night before the 
hearing, he had had a headache that lasted 2.5 hours.  
Transcript at 13.  But he acknowledged that he does not seek 
treatment for the headaches, he just takes aspirin.  
Transcript  at 13.  

As noted above, a lay person is competent to present evidence 
of symptoms and a headache is the type of pain symptom that a 
lay person is capable of describing.  38 C.F.R. 
§ 3.159(a)(2).  And credible lay evidence can establish the 
existence of a chronic disability.  38 C.F.R. § 3.303(b).  
But when that evidence is not consistent with other evidence 
of record, the credibility of the evidence is lessened.  
Caluza v. Brown, 7 Vet. App. at 511, 512.  

The Veteran sought medical treatment for various ailments 
during his many years of service.  The fact that headaches 
are never mentioned in the inservice treatment records or any 
of the periodic physical examination reports is evidence that 
is more credible than the Veteran's inconsistent statements 
after service.  Thus, the Board finds that no headache 
disability was incurred during service.  

Moreover, even if the frequency of the headaches were 
accepted as stated at the hearing, the fact that the Veteran 
occasionally-no more than 3 times per week-has a headache 
with no neurological symptoms associated with it that he 
relieves with aspirin does not constitute a disability for 
which compensation is warranted.  The April 2005 C&P 
Neurological Disorders examiner did not diagnose a disability 
and the Veteran's testimony fails to establish one.  

Since the record neither establishes inservice incurrence or 
a current headache disability, service connection is not 
warranted.  And since the Board has found that the Veteran's 
testimony is not credible enough to establish inservice 
incurrence or a current headache disability, there is no 
reasonable doubt to resolve on this record.  38 U.S.C.A. 
§ 5107;  38 C.F.R. § 3.102.  



II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2005 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
June 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  

That letter did not address what evidence was necessary with 
respect to the rating criteria or the effective date of an 
award for service connection.  That flaw was cured in the 
May 2006 letter that explained how service-connected 
disabilities are rated and how effective dates are 
determined.  

Since that explanation was provided before the claim was 
readjudicated in the November 2006 statement of the case and 
long before it was readjudicated in the April 2008 
supplemental statement of the case, the Veteran was not 
prejudiced by the delay in sending him complete notice before 
the rating decision was issued.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  In any event, since service connection was 
denied, any issues about implementation of an award for 
service connection have been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the Veteran's service treatment records, conducting 
C&P examinations, and by providing him with an opportunity to 
present sworn testimony at a personal hearing before the 
undersigned Veteran's Law Judge.  

Although the Veteran's most recent service treatment records 
were not obtained, the Veteran testified that he never sought 
medical treatment during that tour of duty so that those 
records would not show treatment for the disabilities for 
which he was seeking service connection.  He pointed out that 
all of his claimed disabilities related to his earlier 
periods of service.  Transcript at 4.  Thus, any failure to 
obtain those records is harmless error.  


ORDER

Service connection for left shoulder disability is granted.      

Service connection for a right ankle disability is denied.  

Service connection for a back disability is denied.  

Service connection for transient ischemic attack is denied.  

Service connection for headaches is denied.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran is seeking service connection for an inguinal 
hernia.  There are very few service treatment records showing 
that the Veteran incurred a hernia during service.  In 
April 1983, he had a groin injury, but the examiner 
determined that there was no bulge or inflammation and that 
the inguinal canal was within normal limits.  In 2003, the 
Veteran complained of a hernia, but the clinical findings are 
inconclusive.  See April 2003 Service Treatment Record (STR) 
(Veteran complains of a pulled groin muscle for 14 days; 
questionable inguinal hernia bilaterally; gave profile; get 
surgical consult); September 2003 STR (possible hernia; 
awaiting CT scan); September 2003 Profile Report (possible 
inguinal hernia); June 2003 STR (complains of hernia but 
surgeon couldn't find it).  His later physical examinations 
were also inconsistent.  July 2004 Physical Examination 
Report (persistent, mild, intermittent inguinal pain noted); 
August 2004 Retirement Examination Report (Veteran noted only 
childhood hernia; examiner noted Veteran was negative for 
hernia).  

At the May 2005 C&P Rectum and Anus exam, the examiner was 
unable to review the service treatment records.  Upon 
examination he determined that there was no umbilical hernia, 
no lower abdominal spigellian hernia, and no inguinal hernia 
on the left.  But he recorded that the Veteran has a slight 
impulse at the right internal ring and may have a very early 
hernia in the right inguinal area.  He noted that the Veteran 
did not appear to have any functional issues at this time 
related to his hernia.  He provided no opinion as to whether 
his possible very early hernia is related to his active 
military service.  May 2005 C&P Rectum and Anus Examination 
Report.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, an adequate one must 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Here, the examination report neither gave a definite 
determination whether a current disability exists nor did the 
examiner provide a nexus opinion.  As a result, the RO/AMC 
should schedule an examination to determine whether the 
Veteran has any hernia disability and if so, whether it is 
related to his active military service.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

In addition, it appears that some of the clinical record 
relating to the Veteran's surgical consult for a hernia are 
not included in the record.  The September 2003 STR from 
Hanscom Air Force Base indicated that the Veteran was sent 
for a surgical consult and a CT scan.  The Veteran testified 
that he was sent to the Lahey Clinic for that surgical 
consult.  But the treatment records from Lahey Clinic are not 
in the claims folder.  Accordingly, the RO/AMC should ask the 
Veteran to provide a release form for those records and make 
arrangements to obtain them.  

Treatment records relating to the Veteran's hemorrhoid 
condition are also missing.  There is a complaint of rectal 
bleeding in October 2004, three weeks before separation from 
service.  The Veteran testified at his personal hearing that 
on the date of his separation from service, he had extensive 
bleeding and went to an emergency room for treatment.  He was 
thereafter given a colonoscopy that showed that he had 
hemorrhoids.  But none of those records relating to his 
emergency room treatment on the date of discharge or his 
colonoscopy are in the record.  The RO/AMC should ask the 
Veteran to provide a release form for those records and make 
arrangements to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release 
forms for the September 2003 surgical 
consult and CT scan at the Lahey Clinic 
relating to his hernia, and for the 
October and November 2004 treatment 
records (including the colonoscopy report) 
relating to his hemorrhoids.  Make 
arrangements to obtain those records and 
associate them with the claims folder. 

2.  Thereafter, make arrangements for the 
veteran to have an appropriate examination 
to determine if he has a hernia 
disability, and if so, its etiology.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)   Does the Veteran have a hernia 
disability? 

(b) If so, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the Veteran's current hernia 
disability is related to his military 
service?  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


